IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                             Assigned on Briefs January 7, 2003

            STATE OF TENNESSEE v. CHRISTOPHER K. KNIGHT

                   Direct Appeal from the Circuit Court for Hardin County
                           No. 8015    C. Creed McGinley, Judge



                   No. W2001-02995-CCA-R3-CD - Filed February 27, 2003



A Hardin County jury convicted the defendant of two counts of aggravated assault. On appeal, he
contends: (1) the trial court erred by refusing to grant a mistrial during jury voir dire; (2) the trial
court erred in denying the defendant’s motion for new trial based on alleged juror misconduct; and
(3) the evidence was not sufficient to support his convictions. We affirm the judgments of the trial
court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

JOE G. RILEY, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS and ALAN
E. GLENN, JJ., joined.

Chadwick G. Hunt, Savannah, Tennessee, for the appellant, Christopher K. Knight.

Paul G. Summers, Attorney General and Reporter; John H. Bledsoe, Assistant Attorney General; G.
Robert Radford, District Attorney General; and John W. Overton, Jr., Assistant District Attorney
General, for the appellee, State of Tennessee.


                                              OPINION

        On August 18, 2000, the defendant and co-defendant Clifford Balentine, armed with baseball
bats, and co-defendant Sammy Childers, armed with a pistol, entered Rusty Parrish’s mobile home
where they found victims Pam Brown and Derrick Benson alone. The victims testified Sammy
Childers pointed the pistol at them and demanded to know the whereabouts of Rusty Parrish. The
victims told the men they did not know Parrish’s location. Before the men left, Clifford Balentine
used a baseball bat to repeatedly strike Derrick Benson in the head and to strike Pam Brown once
on the back. The defendant and his co-defendants were charged with aggravated burglary and two
counts of aggravated assault. The jury acquitted them of aggravated burglary, but convicted them
of the aggravated assaults of Brown and Benson.
                                   I. DENIAL OF MISTRIAL

        During jury voir dire, one of the potential jurors stated he knew the defendant and explained
that one of his job responsibilities was to chair a disciplinary committee for the school system where
the defendant was a student. He further indicated his relationship with the defendant had no bearing
on his ability to be fair. The defendant moved for a mistrial on the basis that the potential juror’s
comments inferred the defendant was the subject of school discipline. The trial court denied the
motion, stating the potential juror’s comments were not an “indication of criminal behavior or
anything,” and “a lot of us might have been subjected to that at one time.” The defendant argues the
prospective juror’s statements tainted the jury pool by indicating the defendant had discipline
problems.

        The determination of whether to grant a mistrial rests within the sound discretion of the trial
court. State v. Smith, 871 S.W.2d 667, 672 (Tenn. 1994). The reviewing court should not overturn
that decision absent an abuse of discretion. State v. Brown, 53 S.W.3d 264, 284 (Tenn. Crim. App.
2000).

        Unless there is evidence the jury which heard the case was prejudiced or biased due to
comments made by a prospective juror during voir dire, such comments are not grounds for a
mistrial. State v. Brown, 795 S.W.2d 689, 696 (Tenn. Crim. App. 1990). In the instant case, the
defendant’s argument is based on speculation that the potential juror’s statements prejudiced the jury
against the defendant. We agree with the trial court’s comments and cannot conclude the trial court
abused its discretion in denying the defendant’s request for a mistrial. This issue is without merit.


      II. DENIAL OF NEW TRIAL BASED ON ALLEGED JUROR MISCONDUCT

           During voir dire, the trial court identified victim Derrick Benson to the prospective jurors.
Later, the trial court asked potential jurors, including juror Tina Arnold, whether any of them had
a “close acquaintanceship” with any of the people involved in the case such that it might affect their
ability to be fair. Arnold did not respond and was subsequently selected as a member of the jury
which tried the defendant.

        At the hearing on the defendant’s motion for a new trial, Arnold testified she was acquainted
with Derrick Benson prior to trial; that Benson was the best man at a friend’s wedding; and that, on
one occasion, they were together on a friend’s boat. Arnold explained that while she and Benson
were together on the boat, their only conversation was basically “Hi. How are you?” She denied she
was “good friends with him.” She stated she and Benson did not discuss the case, and that she did
not share information regarding her acquaintance with Benson with the other jurors. The trial court
found no evidence of juror misconduct and denied the defendant’s motion for a new trial. The
defendant maintains Arnold’s silence regarding her relationship with Derrick Benson entitles him
to a new trial.



                                                  -2-
        The burden is on the defendant to establish a prima facie case of juror bias or partiality. State
v. Akins, 867 S.W.2d 350, 355 (Tenn. Crim. App. 1993). There is a presumption of prejudice if a
juror willfully conceals or fails to disclose information on voir dire which reflects on the juror’s lack
of impartiality. Id. However, no such presumption of prejudice arises where the questions posed
to potential jurors were not calculated to produce the undisclosed information. See State v. Taylor,
669 S.W.2d 694, 700 (Tenn. Crim. App. 1983).

        In the instant case, the questions posed to the jurors related to whether any of them had a
close acquaintance with the persons involved in the case which would have affected their ability to
be impartial. This court has recently addressed the same factual and legal issue in the direct appeal
of co-defendant Sammy Childers and found it to be without merit. See State v. Sammy D. Childers,
No. W2002-00006-CCA-R3-CD, 2003 Tenn. Crim. App. LEXIS 69, at *8 (Tenn. Crim. App. Jan.
30, 2003, at Jackson). Likewise, we conclude the evidence supports the trial court’s finding that
there was no juror misconduct. The trial court did not err in denying the defendant’s motion for a
new trial.


                            III. SUFFICIENCY OF THE EVIDENCE

        The indictment charged the defendant with the aggravated assaults of Derrick Benson and
Pam Brown “by intentionally or knowingly causing [the victim] to reasonably fear imminent bodily
injury by the use or display of a deadly weapon, to wit: a pistol and/or baseball bat.” The defendant
argues that the state failed to prove he “intentionally or knowingly” placed the victims in reasonable
fear of imminent bodily injury. We disagree.

        Great weight is given to the jury verdict in a criminal trial, and it accredits the state’s
witnesses and resolves all conflicts in the state’s favor. State v. Bigbee, 885 S.W.2d 797, 803 (Tenn.
1994); State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992); State v. Johnson, 910 S.W.2d 897, 899
(Tenn. Crim. App. 1995). On appeal, the state is entitled to the strongest legitimate view of the
evidence and all reasonable inferences which may be drawn therefrom. Bigbee, 885 S.W.2d at 803;
State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Furthermore, a guilty verdict replaces the
presumption of innocence with a presumption of guilt which appellant must overcome on appeal.
State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973).

        At trial, the victims testified the defendant entered the mobile home wielding a baseball bat.
He accompanied Sammy Childers, who was carrying a pistol, and Clifford Balentine, who was also
armed with a baseball bat. Pam Brown stated the defendant and his companions were “all carrying
on and wanting to know where [Rusty Parrish] was.” Both victims testified Childers pointed the
pistol at them while questioning them about the location of Parrish. Derrick Benson testified that
all three of the men began walking toward them after Benson denied knowing Parrish’s location.
According to the victims, the defendant said, “Do you know who you’re messing with?” During the
incident, co-defendant Clifford Balentine used a baseball bat to strike the victims.



                                                  -3-
        We conclude the state’s proof that the defendant was armed with a baseball bat; that he said,
“Do you know who you’re messing with?”; and that he acted in conjunction with his co-defendants
as they moved menacingly toward the victims was sufficient to support the jury’s finding that the
defendant, while displaying a deadly weapon, intentionally or knowingly caused the victims to fear
imminent bodily injury. This issue lacks merit.

       We affirm the judgments of the trial court.



                                                      ____________________________________
                                                      JOE G. RILEY, JUDGE




                                                -4-